DocuSign Envelope ID: A2981AD7-0C1F-4C71-BBF5-775D969C8138
         Case 2:20-cv-10540-JVS-JEM Document 53-1 Filed 12/08/20 Page 1 of 4 Page ID #:612




                                              EXHIBIT 1
DocuSign Envelope ID: A2981AD7-0C1F-4C71-BBF5-775D969C8138
         Case 2:20-cv-10540-JVS-JEM Document 53-1 Filed 12/08/20 Page 2 of 4 Page ID #:613



              1    PARAG L. AMIN (Bar No. 281133)
                   LAW OFFICE OF PARAG L. AMIN, P.C.
              2    5901 W. Century Blvd., Suite 1500
                   Los Angeles, CA 90045
              3    Tel: (213) 293-7881
                   Fax: (213) 986-3563
              4    Email: parag@lawpla.com
              5    Attorneys for Defendants
                   THE PERFECT PART INC.
              6    ADAM ZINKER
                   CORY ZINKER
              7
              8
                                              UNITED STATES DISTRICT COURT
              9
                          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
            10
            11      3M COMPANY,                                  Case No. 2:20-cv-10540-JVS-JEM

            12                       Plaintiff,                  [PROPOSED] ORDER
                            vs.                                  MODIFYING AND
            13                                                   EXTENDING TEMPORARY
            14      THE PERFECT PART INC.                        RESTRAINING ORDER;

            15      ADAM ZINKER,

            16      CORY ZINKER.

            17                       Defendants.

            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                                             1                       Case No. 2:20-cv-10540-JVS-JEM
                                                                        [PROPOSED] ORDER MODIFYING TEMPORARY
                                                                                       RESTRAINING ORDER, ETC.
                   115931720\V-1
DocuSign Envelope ID: A2981AD7-0C1F-4C71-BBF5-775D969C8138
         Case 2:20-cv-10540-JVS-JEM Document 53-1 Filed 12/08/20 Page 3 of 4 Page ID #:614



              1            This Court, having considered and granted on November 25, 2020, the Ex Parte
              2    Motion by Plaintiff 3M Company for a temporary restraining order including
              3    temporary asset restraint, expedited discovery, and service by alternative means, and
              4    for good cause shown; and having further considering the Joint Stipulation by 3M
              5    Company and the Defendants, The Perfect Part, Inc., Cory Zinker, and Adam Zinker
              6    regarding modifications to the Court’s Order of November 25, 2020, it is hereby:
              7            ORDERED that the Court’s Order of November 25, 2020 shall be modified as
              8    set forth below; and it is further
              9            ORDERED, that as a result of the modification set forth below, eBay shall
            10     continue to restrain and divert to a holding account for the trust of the Court only the
            11     sum of $20,621.62, with any remaining restrained funds from any other financial
            12     institutions, including PayPal, to be released immediately to the control of Defendants
            13     upon receipt of this Modified Order;
            14             ORDERED that the following language in the Court’s Order of November 25,
            15     2020 shall, by entry of this Order, be modified to read as set forth below:
            16             ORDERED that upon receipt of notice of this Order, eBay, or other financial
            17     institutions identified as affiliated with Defendant’s eBay storefront shall (i)
            18     immediately identify all financial accounts associated with the Internet based e-
            19     commerce stores operating under the “theperfectpart” identification as well as any
            20     other accounts of the same customer(s); (ii) identify all other accounts which transfer
            21     funds into the same financial institution accounts, and/or any of the other financial
            22     accounts subject to this Order; and (iii) remove any restraint on restrain the transfer
            23     of all funds held or received for their benefit or to be transferred into their respective
            24     financial accounts, and any other financial accounts tied thereto except with regard
            25     to the sum of $20,621.62, which Defendants represent based upon a reasonable
            26     inquiry to approximately constitute their net profit on the sale of 3M-branded
            27     respirators, and which sum eBay or other financial institutions identified as
            28     affiliated with Defendant’s eBay storefront shall ; and (iv) immediately continue to
                                                                2                       Case No. 2:20-cv-10540-JVS-JEM
                                                                           [PROPOSED] ORDER MODIFYING TEMPORARY
                                                                                          RESTRAINING ORDER, ETC.
                   115931720\V-1
DocuSign Envelope ID: A2981AD7-0C1F-4C71-BBF5-775D969C8138
         Case 2:20-cv-10540-JVS-JEM Document 53-1 Filed 12/08/20 Page 4 of 4 Page ID #:615



              1    restrain and divert those restrained funds to a holding account for the trust of the
              2    Court, until further ordered by this Court. Any and all other restrained funds shall
              3    be released immediately to the control of Defendants upon receipt of this Modified
              4    Order, including all funds from PayPal.
              5
              6            IT IS FURTHER ORDERED that the Court’s Order of November 25, 2020
              7    shall otherwise remain in effect for thirty days up to and including, Friday, January 8,
              8    2021, and until such time thereafter as the Court can hold a hearing on why a
              9    preliminary injunction, pursuant to Federal Rule of Civil Procedure 65(a), should not
            10     issue; and it is further
            11              ORDERED that Plaintiff and Defendants shall work jointly serve a copy of
            12     this Order on eBay, PayPal and any other financial institutions Defendants identify as
            13     affiliated with Defendant’s eBay storefront as soon as practicable upon entry of this
            14     Order.
            15
            16             SO ORDERED.
            17
            18             Signed this _____ day of __________________, 2020.
            19
            20
                                                                   United States District Court Judge
            21
            22
            23
            24
            25
            26
            27
            28
                                                               3                        Case No. 2:20-cv-10540-JVS-JEM
                                                                           [PROPOSED] ORDER MODIFYING TEMPORARY
                                                                                          RESTRAINING ORDER, ETC.
                   115931720\V-1
